Citation Nr: 1035590	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO. 02-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen 
the claims for entitlement to service connection for recurrent 
blistering of the hands and feet, and conjunctivitis.

2. Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1966 through 
December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and October 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) has been raised by 
the record. See March 2010 outpatient treatment note from VA 
psychiatrist stating, "It is my opinion that this vet is 
severely disabled and is unable to work due to his disability." 
This issue was denied in January 2005, but has not been 
readjudicated following the addition of this new evidence to the 
claims folder. Because entitlement to TDIU has not yet been 
considered by the RO, the Board does not have jurisdiction over 
it, and it is, therefore, REFERRED to the RO for appropriate 
action. 

The issue of entitlement to an initial rating in excess of 10 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a June 1982 decision, the Board denied the Veteran's claims 
for a skin disorder and for conjunctivitis on the basis that 
there was no causal connection between these disabilities and the 
Veteran's active service, and this decision was not appealed.

2. The evidence received into the record since June 1982 does not 
suggest a causal connection between any current skin or eye 
disorder and the Veteran's active service.

CONCLUSIONS OF LAW

1. The June 1982 decision that denied service connection for a 
skin disorder manifested by recurrent blistering, and for 
conjunctivitis, is final. 
38 C.F.R. § 19.104 (1981); 38 C.F.R. § 20.1100(a) (2009). 

2. New and material evidence was not received into the record to 
reopen the claims for entitlement to service connection for 
recurrent blistering of the hands and feet, and conjunctivitis. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2009); 38 C.F.R. 
§ 3.156(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen his claim for service connection 
for a skin disorder and for conjunctivitis. A claim that has been 
denied, and not appealed, will not be reopened and considered on 
the same factual basis. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The exception to the rule of finality provides that if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this appeal. 
See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)). This 
amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001. The Veteran's 
request to reopen his claim was filed in November 1998, prior to 
the effective date of the new regulation. Therefore, the amended 
regulation does not apply.

New and material evidence in this case means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, and which his neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the last 
final disallowance must be considered in determining whether the 
newly submitted evidence is probative. Id. Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance. Id.

In a June 1982 decision, the Board denied service connection for 
chronic nonspecific conjunctivitis and for a skin disorder 
manifested by recurrent blistering, because the medical evidence 
failed to show a nexus between the Veteran's currently diagnosed 
eye problems or skin disorders and his active. The evidence 
available for the Board's review at that time included "service 
[treatment] records, Veterans Administration examinations after 
service, reports and letters from private examiners and the Armed 
Forces Institute of Pathology, the reports and related material 
submitted by and on behalf of the [V]eteran in support of his 
claim, and the hearing on appeal." The Board found that while 
the Veteran was treated various times in service for a rash and 
for a sore eye, there was no causal connection between any 
current skin or eye malady and those in-service incurrences. The 
Board issued notice to the Veteran of this decision in that same 
month. The Veteran did not appeal the Board's decision and it 
became final. 38 C.F.R. § 19.104 (1981), see also 38 C.F.R. 
§ 20.1100(a) (2009).

The Veteran requested to reopen his skin and eye claims in 
November 1998. His claim was denied in the April 2002 rating 
decision that found the evidence he had submitted was not new and 
material, a requirement for the reopening of previously denied 
service connection claims. The Veteran has perfected an appeal of 
the April 2002 decision.

The only evidence added to the claims folder and considered new 
with regard to the Veteran's skin and eye disorder claims 
includes VA treatment records and several lay statements. Both by 
way of treatment notes and lay statements, the Veteran has 
essentially repeated his claim that he has current skin and eye 
disabilities related to his service. While the evidence is new, 
such a repeat of contentions is not material evidence, in that it 
is redundant and only repeats previously considered evidence. 
Such evidence does not raise a reasonable possibility of 
substantiating the claim. Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). Evidence lending 
support to the idea of a causal connection between the Veteran's 
eye disorder and skin disorder and active service is required to 
reopen these claims.

The Board notes that even the Veteran's representative submitted 
a statement in August 2005, and again in July 2010, as follows: 
"The Veteran's claim for service connection for recurrent 
blistering of hands and feet and conjunctivitis was previously 
denied by the Department of Veterans Affairs and the denial was 
upheld by the Board of Veterans' Appeals. I find no new and 
material evidence that would support the reopening of this 
claim."

Because the additional evidence obtained since the last final 
Board decision is cumulative and redundant and discloses only 
that same diagnosis and complaints as already of record, the 
Board agrees with the RO's determination that no new and material 
evidence has been received to reopen the Veteran's eye and skin 
claims. The appeal must be denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claim to reopen service connection for eye and 
skin disorders. Sufficient evidence is available to reach a 
decision and the Veteran is not prejudiced by appellate review at 
this time.

VA sent the Veteran letters in June 2006, March 2007, August 
2007, and September 2008 informing him of the evidence necessary 
to establish service connection, as well as informing him of what 
is necessary to reopen previously denied final decisions. The 
Veteran was notified of what was necessary to establish his 
claims, what evidence he was expected to provide, and what VA 
would obtain on his behalf. These letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2009). The Veteran was 
also informed of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006); and informed of the definition of "new 
and material evidence," as well as precisely what evidence is 
necessary to reopen the claims, depending upon the basis of the 
previous denial, as is required under 
Kent v. Nicholson, 20 Vet. App. 1 (2006). Following this notice, 
VA readjudicated the claims. See September 2009 Supplemental 
Statement of the Case. VA's duty to notify the Veteran was met in 
this case.

VA also has a duty to assist the Veteran in substantiating his 
claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's statements, 
his service treatment records, post-service VA and private 
treatment records, and VA examination reports have been 
associated with the claims folder. He requested and was afforded 
a Board hearing, and the May 2006 transcript is of record. The 
Board notes that there is evidence in the record that the Veteran 
is in receipt of Social Security Disability benefits with regard 
to several disabilities. The November 2007 Social Security 
Decision is of record and makes no reference to issues relating 
to the Veteran's skin or eyes as being part of the basis for 
Social Security benefits. As such, the Board finds that it is not 
within its duty to assist to obtain Social Security records as to 
these claims. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 
2010). The Veteran has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to assist 
the Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for recurrent 
blistering of the hands and feet, and conjunctivitis; the 
Veteran's claim is denied.


REMAND

The Veteran is seeking to establish an initial rating in excess 
of ten percent for his service connection posttraumatic stress 
disorder (PTSD). Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which sets 
forth separate rating codes for various disabilities. 38 U.S.C.A. 
§ 1155; 
38 C.F.R. Part 4. Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then current 
severity of the disorder. Fenderson v. West, 12 Vet. App. 119 
(1999). A disability must be considered in the context of the 
whole recorded history. Consistent with the facts found, the 
ratings may be higher or lower for different segments of the 
time, i.e., the ratings may be "staged." Id.

The evidence of record in this case includes voluminous VA and 
private treatment records and several VA and private 
comprehensive examination reports. Also of record is a November 
2007 decision from the Social Security Administration (SSA), 
which indicates that the Veteran was awarded disability benefits 
due to his disabilities, to include PTSD. A review of the record 
reveals that the Veteran submitted the copy of this decision that 
is in the claims folder and at no time has VA obtained the 
relevant medical records from SSA, which supported his grant of 
disability records. Under 38 C.F.R. § 3.159(c)(2), VA has a duty 
to assist the Veteran in obtaining relevant records in the 
possession of a Federal department or agency, to include SSA. 
Because these records have not yet been obtained with regard to 
the Veteran's PTSD claim, the Board finds that VA's duty to 
assist has not yet been met and this matter must be remanded in 
order to fulfill due process obligations to the Veteran.  
Additionally, VA clinical evidence added to the record indicated 
a possible increase in disability, and a new VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain VA medical 
records pertaining to treatment after April 
2010). Associate those records with the 
claims folder.

2. Obtain the relevant treatment records from 
the Social Security Administration and 
associate all non-duplicative records with 
the claims folder.

3. Ask the examiner who provided the April 
2010 QTC examination to review the diagnoses 
given and clarify whether the multiple Axis I 
diagnoses are related.  Explain any 
relationship or lack thereof to the service 
connected PTSD.  Only if determined necessary 
by the original examiner, schedule the 
Veteran for a VA psychiatric examination to 
determine this question and to provide 
current manifestations and effects of the 
Veteran's PTSD. The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination. The 
examiner's discussion of current 
manifestations should include the extent of 
occupational and social impairment caused by 
the Veteran's PTSD. The examiner should 
provide a Global Assessment of Functioning 
score.

4. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


